                                                                                    Case 2:20-cv-00763-JAD-DJA Document 8
                                                                                                                        7 Filed 05/18/20
                                                                                                                                05/15/20 Page 1 of 3



                                                                               1    Amy M. Samberg, NV Bar No. 10212
                                                                                    asamberg@fgppr.com
                                                                               2    FORAN GLENNON PALANDECH
                                                                               3    PONZI & RUDLOFF PC
                                                                                    400 East Van Buren Street, Suite 550
                                                                               4    Phoenix, AZ 85004
                                                                                    Telephone: 602-926-9880
                                                                               5    Facsimile: 312-863-5099
                                                                               6    Lee H. Gorlin, NV Bar No. 13879
                                                                               7    lgorlin@fgppr.com
                                                                                    FORAN GLENNON PALANDECH
                                                                               8    PONZI & RUDLOFF PC
                                                                                    2200 Paseo Verde Parkway, Suite 280
                                                                               9    Henderson, NV 89052
                                                                                    Telephone: 702-827-1510
                                                                              10    Facsimile: 312-863-5099
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                              11
                                                                                    Counsel for Federal Insurance Company
                                                                              12
                                                                              13                               UNITED STATES DISTRICT COURT
                                       2200 Pas eo Verde Parkway, Suite 280




                                                                                                                       DISTRICT OF NEVADA
                                                                              14
                                            Henders on, Nevada 89052




                                                                              15    LEVY AD GROUP, INC., a Nevada                        CASE NO. 2:20-cv-00763-JAD-(DJA)
                                                                                    corporation; LEVY PRODUCTION GROUP,
                                                                              16    LLC, a Nevada limited liability company;
                                                                                    LEVY ONLINE, a Nevada limited liability              THE PARTIES’ STIPULATION AND
                                                                              17    company,                                             (PROPOSED) ORDER TO EXTEND
                                                                                                                                         TIME FOR DEFENDANT FEDERAL
                                                                              18                         Plaintiffs,                     TO FILE RESPONSIVE PLEADING
                                                                                                                                         BY 14 DAYS
                                                                              19    v.
                                                                              20                                                         (First Request)
                                                                                    THE CHUBB CORPORATION dba CHUBB
                                                                                    GROUP OF INSURANCE COMPANIES, a
                                                                              21    New Jersey corporation; FEDERAL
                                                                                    INSURANCE COMPANY, an Indiana
                                                                              22    corporation,
                                                                              23                       Defendants.
                                                                              24
                                                                              25
                                                                                          IT IS HEREBY STIPULATED AND AGREED by Plaintiffs Levy Ad Group, Levy
                                                                              26
                                                                                   Production Group, LLC, and Levy Online (“Levy Entities”), and Defendant Federal Insurance
                                                                              27
                                                                                   Company (“Federal”), by and through their respective counsel, that the time for Federal Insurance
                                                                              28

                                                                                                                                 -1-
                                                                                    Case 2:20-cv-00763-JAD-DJA Document 8
                                                                                                                        7 Filed 05/18/20
                                                                                                                                05/15/20 Page 2 of 3



                                                                               1   Company to file and serve its initial responsive pleadings be extended by fourteen (14) days through

                                                                               2   and including June 4, 2020.

                                                                               3          Pursuant to Fed. R. Civ. P. 6(b)(1)(A) and Local Rule IA 6-1(a), Federal represents that

                                                                               4   transmission of the file materials necessary to allow Federal to meaningfully respond to the

                                                                               5   Complaint was delayed as the result of the ongoing COVID-19 pandemic and continuing shelter in

                                                                               6   place orders and additional time is required for defense counsel to fully analyze the file materials

                                                                               7   in order to respond appropriately to the Complaint. In addition, counsel for the parties are

                                                                               8   discussing potential amendment to the Complaint in order to avoid motion practice. Judicial

                                                                               9   economy supports allowing additional time to plead in response in the Complaint to allow for the

                                                                              10   potential resolution of the issues that may result in amendment of the Complaint.
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                              11          Accordingly, the parties hereby agree and stipulate to allow Federal until June 4, 2020 to

                                                                              12   file its responsive pleading(s). Further, the parties respectfully request this honorable Court enter

                                                                              13   an Order providing the same.
                                       2200 Pas eo Verde Parkway, Suite 280




                                                                              14    DATED: May 15, 2020                               DATED: May 15, 2020
                                            Henders on, Nevada 89052




                                                                              15    LAW OFFICE OF BRADLEY L. BOOKE                    FORAN GLENNON PALANDECH PONZI
                                                                                                                                      & RUDLOFF PC
                                                                              16
                                                                                    By: _/s/ Bradley L. Booke________________         By: ___/s/ Amy M. Samberg______________
                                                                              17    Bradley L. Booke, Esq.                            Amy M. Samberg, Esq.
                                                                                    10161 Park Run Drive, Suite 150                   400 E. Van Buren Street, Suite 550
                                                                              18    Las Vegas, NV 89145                               Phoenix, AZ 85004
                                                                              19     Attorney for Plaintiffs                          Lee H. Gorlin, Esq.
                                                                                                                                      2200 Paseo Verde Parkway, Suite 280
                                                                              20                                                      Henderson, NV 89052
                                                                              21                                                      Attorneys for Defendant Federal Insurance
                                                                                                                                      Company
                                                                              22
                                                                              23          IT IS SO ORDERED:
                                                                              24
                                                                              25                                         _______________________________________________
                                                                                                                         UNITED
                                                                                                                         Daniel J.STATES.
                                                                                                                                   Albregts DISTRICT JUDGE
                                                                              26                                         UNITED   STATES   MAGISTRATE
                                                                                                                         United States Magistrate Judge JUDGE
                                                                              27                                         DATED: May 18,
                                                                                                                         DATED: May ___,2020
                                                                                                                                         2020.
                                                                              28

                                                                                                                                   -2-
                                                                                   Case 2:20-cv-00763-JAD-DJA Document 8
                                                                                                                       7 Filed 05/18/20
                                                                                                                               05/15/20 Page 3 of 3



                                                                               1                                CERTIFICATE OF SERVICE

                                                                               2             I certify that a copy of the foregoing THE PARTIES’ STIPULATION AND

                                                                               3   (PROPOSED) ORDER TO EXTEND TIME FOR DEFENDANTS TO FILE

                                                                               4   RESPONSIVE PLEADING BY 14 DAYS (First Request) was served by the method indicated:

                                                                               5          BY FAX: by transmitting via facsimile the document(s) listed above to the fax
                                                                                   ☐      number(s) set forth below on this date before 5:00 p.m. pursuant to EDCR Rule 7.26(a).
                                                                               6          A printed transmission record is attached to the file copy of this document(s).
                                                                               7          BY U.S. MAIL: by placing the document(s) listed above in a sealed envelope with
                                                                                         postage thereon fully prepaid, in the United States mail at Las Vegas, Nevada addressed
                                                                               8          as set forth below.
                                                                                          BY ELECTRONIC SERVICE: submitted to the above-entitled Court for electronic
                                                                               9         service upon the Court’s Registered Service List for the above-referenced case.
                                                                              10          BY EMAIL: by emailing a PDF of the document listed above to the email addresses of
                                                                                         the individual(s) listed below.
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                              11
                                                                              12   Dated: May 15, 2020
                                                                              13
                                       2200 Pas eo Verde Parkway, Suite 280




                                                                                                                              /s/ Rita Tuttle
                                                                              14                                             An Employee of Foran Glennon
                                            Henders on, Nevada 89052




                                                                              15
                                                                              16
                                                                              17
                                                                              18
                                                                              19
                                                                              20
                                                                              21
                                                                              22
                                                                              23
                                                                              24
                                                                              25
                                                                              26
                                                                              27
                                                                              28

                                                                                                                              -3-
